PER CURIAM.
This is an appeal from an order striking a renewed motion for temporary injunction. It is apparently undisputed that the reason for the trial court’s decision was the conclusion that this court’s prior opinion in this case, North Broward Radiologists v. Rush, 541 So.2d 705 (Fla. 4th DCA 1989), was the law of the case precluding entry of a temporary injunction.
However, it is clear upon review that the temporary injunction issues were not addressed at all in our earlier opinion. That opinion simply decided that the complaint stated a cause of action, reversing a dismissal of the complaint.
Therefore, the order striking the renewed motion is reversed. We express no opinion regarding the merits of other grounds for the motion to strike or the motion for temporary injunction.
ANSTEAD, STONE and GARRETT, JJ., concur.